Exhibit 10.4

 

NON-COMPETE AGREEMENT

 

This Agreement (the “Agreement”) is made by and between Harte-Hanks, Inc. or a
subsidiary or affiliate thereof (hereinafter referred to as “Employer”), and the
undersigned Employee (hereinafter referred to as “Employee”).

 

In consideration of employment at Employer and other good and valuable
consideration, and based upon the mutual promises and agreements contained
herein, the parties hereto agree as follows:

 

1. This Agreement supplements the Confidentiality/Non-Disclosure Agreement
between Employer and Employee and incorporates those terms by reference.

 

2. Restrictive Covenant

 

a. For so long as Employee is employed by Employer and for a period of one
(1) year after the termination of Employee’s employment for any reason
whatsoever, whether voluntarily or involuntarily, Employee shall not directly or
indirectly, individually or for any person, firm or employee solicit, divert,
interfere with, disturb or take away, or attempt to solicit, divert, interfere
with, disturb or take away the patronage of (i) any client or prospective client
of Harte-Hanks’ Direct Marketing division (“HDM”) at any time within one
(1) year prior to termination of Employee’s employment, (ii) any entity that was
a client of HDM at any time within one (1) year prior to the termination of
Employee’s employment, or (iii) any client that purchased services from the
Employer during any time within one (1) year prior to termination of Employee’s
employment for whom the Employee received a commission related to the provision
of such services (collectively, the clients and prospective clients listed in
(i), (ii) and (iii) shall be referred to as a “HDM Client”). Employee further
acknowledges that to the extent Employee is engaged in sales and/or dealings
with customers, Employee develops substantial good will on behalf of Employer by
dealing with customers. Such customer good will is, in all instances, the
property of Employer. Employee further acknowledges that any solicitation of
customers in violation of this agreement would be a misappropriation of customer
good will to the substantial detriment of Employer.

 

b. For a period of one (1) year following the termination of Employee’s
employment with Employer, Employee shall not engage in or provide any services
that are substantially similar to the business of HDM on behalf of any
individual, business, practice, service or enterprise by directly or indirectly
providing such services to any third party that has been a HDM Client at any
time within the one (1) year period immediately preceding the termination of
Employee’s employment with Employer.



--------------------------------------------------------------------------------

3. Employment at Will

 

Nothing in this agreement shall be construed as a promise or agreement of any
kind, express or implied, of employment for specific duration.

 

4. Acknowledgment of Voluntariness and Consideration

 

Employee acknowledges that she/he understands the provisions of this agreement,
that the agreement is entered into knowingly and voluntarily, and that Employee
has been afforded a sufficient amount of time to consider the agreement and to
consult with and seek the advice of any person of Employee’s choosing, including
an attorney. Employee further acknowledges Employee has received adequate and
sufficient consideration to support the agreement.

 

5. Requests For Waiver.

 

In the event that Employee believes that employment otherwise in violation of
this Agreement would not harm Employer’s legitimate business interests, the
Employee may request Employer waive the restrictions contained in this
Agreement. Any such request shall be made in writing to a duly authorized
officer of Employer and shall identify the business with whom Employee seeks to
associate and describe the duties that the Employee seeks to perform. Employer
has the sole discretion whether to grant such a waiver and no waiver of any
restrictions under this Agreement shall be effective unless in writing and
signed by and a duly authorized officer of Employer.

 

6. Other Provisions.

 

a. Injunctive Relief and Court Modification. Employee understands, acknowledges
and agrees that in the event of a breach or threatened breach of any of the
covenants or provisions contained in this Agreement, Employer shall suffer
irreparable injury for which there is no adequate remedy at law. Employer will
therefore be entitled to injunctive relief from the courts without bond,
enjoining the Employee from engaging in activities in breach of this Agreement.
In developing the covenants or provisions identified within this Agreement, the
parties have attempted to limit Employee’s activities only to the extent
necessary to protect Employer from unfair competition. The parties recognize,
however, that reasonable people may differ in making such a determination.
Consequently, the parties agree that if the scope or enforceability of the
covenants or provisions set forth in this Agreement are disputed, a court shall
modify and enforce the Agreement to the extent it believes to be reasonable
under the circumstances. If any provision in this Agreement is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provision of this Agreement, but such other provisions
shall remain in full force and effect. Each provision, paragraph and
subparagraph of this Agreement is severable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.
Agreement shall be effective unless in writing and signed by and a duly
authorized officer of Employer.



--------------------------------------------------------------------------------

b. Successors. This Agreement shall be binding upon and insure to the benefit of
Employer and its successors and assigns, and Employee, her heirs, executors and
administrators. Employer shall have the right to assign this Agreement to a
successor to all or substantially all of the business or assets of Employer or
any division or part of Employer with which Employee is employed at any time.

 

c. Entire Agreement And Modification. This Agreement constitutes the entire
agreement and understanding between Employer and Employee concerning the subject
matters contained herein. This Agreement supersedes any and all prior
understandings and agreements between the parties concerning these subject
matters except for the Confidentiality/Non-Disclosure Agreement which remains in
full force and effect. This Agreement may not be modified, terminated, waived
altered or amended except in writing, signed by the Employee and a duly
authorized officer of Employer. The parties agree that this Agreement is to be
governed by and construed under Delaware law without regard to its conflict of
laws principles

 

AGREED TO AND ACCEPTED:

                 

Print Name

                 

Employee’s Signature

                 

Date

       